In a letter dated May 16, 2005, addressed to the Clerk of the Appellate Courts, respondent Ronald G. Hoskins of Leawood, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2004 Kan. Ct. R. Annot. 296).
At the time the respondent surrendered his license, two complaints had been filed with the Disciplinary Administrator’s office against the respondent. One complaint alleged negligence in the handling of a legal matter and the second complaint alleged misappropriation of funds in the possession of the respondent.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Ronald G. Hoskins be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Ronald G. Hoskins from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2004 Kan. Ct. R. Annot. 301).